Citation Nr: 1142853	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-32 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for varicose veins.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from May 1984 to May 2004, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision (notice sent in December 2008) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating this claim.

Service treatment records show the Veteran had a left leg isolated vein ligation in October 1998.  On his October 2003 discharge Report of Medical Examination, for the purpose of retirement, he had a normal vascular system, which included normal varicosities.  The first post-service medical report of record that indicates the presence of a varicose vein was in December 2005.  At that time the Veteran was seen at a VA outpatient clinic and it was noted "He has a v[a]ricose vein on the lateral aspect of his leg."  

In April 2006 the Veteran had a VA general medical examination.  With regard to varicose veins, it was noted that he had a small varicosity on the outer aspect of the left thigh, which was operated.  Physical examination revealed the Veteran's peripheral vessels were unremarkable and no varicose veins were seen.  Further, the record shows that in May 2008 the Veteran was seen at a VA outpatient clinic for follow-up on his health conditions and he complained of varicose vein pain.  The assessment was varicose veins; continue compression stockings.  In August 2008 the Veteran was again seen for follow-up at a VA outpatient clinic and the assessment was varicose veins, stable - continue stockings.  At his Board hearing, the Veteran indicated that he is currently treated at VA for varicose veins and has sought treatment for his varicose veins since his discharge from service.  See Hearing Transcript (Tr.), pp. 4-6.  

Here, VA has not sought an opinion as to whether the Veteran's current assessment of varicose veins had their onset in service.  In light of the above, the Veteran should be afforded a VA vascular examination with a medical opinion as to whether his current varicose veins disorder arose during service or is in any way connected to the left leg isolated vein ligation that occurred in service in October 1998.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA vascular examination to obtain a medical opinion as to whether his current varicose veins are possibly related to service.  The entire claims folder, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Based upon a review of the record and consistent with sound medical principles, the examiner should provide details about the left leg isolated vein ligation in service in October 1998 and the lack of varicosities shown on the discharge retirement examination in October 2003, along with the post service observation of varicose veins in December 2005.  

The examiner is also asked to reconcile the April 2006 VA examiner's observation that no varicose veins were seen on examination, in conjunction with VA outpatient treatment reports in May and August 2008 that provide assessments of varicose veins.  

The examiner is asked to identify residuals, if any, of the in-service left leg isolated vein ligation procedure.  

For any varicose veins found the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability), that the Veteran's varicose veins (1) is the result of disease or injury incurred or aggravated during, or is otherwise related to the Veteran's active duty; or (2) was manifested to a compensable degree within one year of the Veteran's discharge from active duty on May 31, 2004. 

The examiner should set forth all findings, along with complete rationale for the conclusions reached, in a printed report.  

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim.  If the benefit sought remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


